Case 5:19-cv-00636-JGB-SP Document 12 Filed 04/12/19 Page 1 of 2 Page ID #:233



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       EDCV 19-636 JGB (SPx)                                  Date April 12, 2019
  Title Eric M. Murphy, et al. v. U.S. Bank National Association, et al.


  Present: The Honorable         JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


                MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
                  None Present                                           None Present

  Proceedings:      Order DENYING Plaintiffs’ Ex Parte Application for a Temporary
                    Restraining Order (Dkt. No. 5)


        Before the Court is Plaintiffs Eric M. Murphy and Glenda C. Murphy’s ex parte
 application for a temporary restraining order. (“Application,” Dkt. No. 5.) After considering all
 papers filed in support of the Application, the Court DENIES Plaintiffs’ Application without
 prejudice.

         Plaintiffs filed their complaint and Application on April 11, 2019. (“Complaint,” Dkt.
 No. 1; Application.) The Complaint alleges (1) violation of the Racketeer Influenced and
 Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961, et seq.; (2) violation of the Fair Debt
 Collection Practices Act, 15 U.S.C. §1692, et seq.; (3) violation of Cal. Penal Code §§ 470(b) and
 470(d); (4) cancellation of instruments; (5) fraud; (6) violations of 18 U.S.C. § 880; (7)
 violations of Cal. Penal Code § 530.5; (8) quiet title; (9) intentional infliction of emotional
 distress; and (10) negligent infliction of emotional distress. Plaintiffs allege that jurisdiction is
 proper in this Court under 28 U.S.C. §§ 1331, 1332, and 1343. It appears that Plaintiffs’ claims
 arise from title disputes over the property located at 9965 McKinley Street, Rancho Cucamonga,
 CA 91730 (“Disputed Property”). Plaintiffs request that the Court issue an order restraining
 Defendants from “trespassing, invasion of privacy, libel, and transferring ownership of or further
 encumbering” the Disputed Property. (Application at 19.)

         Plaintiffs have failed to comply with the service and notification requirements for
 emergency relief. Under Federal Rule of Civil Procedure 65(a)(1), the Court may issue an
 injunction “only on notice to the adverse party.” The Court may only issue a temporary
 restraining order without notice to the adverse party if “(A) specific facts in an affidavit or a

  Page 1 of 2                        CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00636-JGB-SP Document 12 Filed 04/12/19 Page 2 of 2 Page ID #:234



 verified complaint clearly show that immediate and irreparable injury, loss, or damage will result
 to the movant before the adverse party can be heard in opposition; and (B) the movant's attorney
 certifies in writing any efforts made to give notice and the reasons why it should not be
 required.” Fed. R. Civ. P. 65(b). Plaintiffs have not filed proof of service of the complaint or
 their motion for an injunction. They also have not filed certification in writing of their efforts to
 give notice or why such notice should not be required. It appears that a Trustee’s Sale of the
 Disputed Property is currently scheduled for April 23, 2019 at 1:00 p.m. (“March 7, 2019 Notice
 of Trustee’s Sale,” Application Exh. 9.) Given that at the time of the filing of this Application
 more than twelve days remained before the scheduled Trustee’s Sale, the Court sees no reason
 why Plaintiffs could not have attempted to properly serve Defendants.

       Accordingly, the Court DENIES Plaintiffs’ Application for a Temporary Restraining
 Order WITHOUT prejudice.


         IT IS SO ORDERED.




  Page 2 of 2                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
